Appeal by the defendant from an order of the Supreme Court, Kings County (G. Aronin, J.), entered December 9, 1991.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice Aronin at the Supreme Court in the decision dated April 18, 1991. To the extent that the defendant raises issues not considered by the Supreme Court in its decision dated April 18, 1991, we find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.